Citation Nr: 0821314	
Decision Date: 06/30/08    Archive Date: 07/02/08

DOCKET NO.  03-28 733A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for psychiatric disability, 
to include a generalized anxiety disorder and depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from February 1974 to March 
1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in December 2002 and 
November 2004 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims entitlement to service connection for 
anxiety and depression.  During the pendency of his claim, he 
has asserted that his anxiety disability began during 
service; that his in-service diagnosis of atrial fibrillation 
actually represented or was attributable to an anxiety 
disorder; and, more recently, that his current psychiatric 
disability is caused or aggravated by his service-connected 
atrial fibrillation.  

At a May 2003 VA psychiatric examination, the examiner 
concluded that the veteran's generalized anxiety disorder 
does not cause or provoke his atrial fibrillation.  The 
examiner further noted that the veteran's service medical 
records reflect one incident of anxiety of unknown etiology, 
but at that time the treating medical providers diagnosed the 
veteran with atrial fibrillation and treated him accordingly 
for his medical condition.  The examiner elaborated that "no 
incident of anxiety was reported in his records even though 
he [had] been to the Medical Services several times 
throughout his medical career."  However, the examiner did 
not provide a direct opinion as to whether the veteran's 
current anxiety disorder began during service or is related 
to any incident of service, and did not provide a direct 
opinion as to whether the veteran's service-connected atrial 
fibrillation causes or aggravates his psychiatric disorder.  
For these reasons, a new examination and opinion would be 
helpful in adjudication of the veteran's claim.  See 38 
C.F.R. § 5103A(d).

The veteran has contended that his anxiety is caused or 
aggravated by his service-connected atrial fibrillation.  
Most recently, in February 2008, he alleged that his atrial 
fibrillation has caused more stress, resulting in secondary 
illnesses such as an anxiety disorder and panic disorder.  
The RO first acknowledged this aspect of the veteran's 
contentions in a deferred rating decision dated in April 
2004.  However, after reviewing the rating decisions, 
statements of the case, and supplemental statements of the 
case pertaining to the veteran's current appeal, the Board 
can find no adjudication of the veteran's claim for service 
connection for an anxiety disorder as secondary to his 
service-connected atrial fibrillation.  As this matter is 
inextricably intertwined with the veteran's claim for 
entitlement to service connection for anxiety and depression, 
the RO should adjudicate this aspect of the veteran's claim 
before the Board proceeds to make a final determination on 
the matter on appeal.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) (two or more issues are inextricably 
intertwined if one claim could have significant impact on the 
other, and remand required for resolution of unadjudicated 
inextricably intertwined issue).

Readjudication of the veteran's claim should include 
consideration of all evidence received since the most recent 
supplemental statement of the case, issued in January 2007.  
This includes a significant quantity of VA treatment records 
addressing the veteran's anxiety disorder and his atrial 
fibrillation, and a February 2008 VA examination report for 
the purpose of evaluation of the severity of the veteran's 
service-connected atrial fibrillation.   The February 2008 VA 
examiner took specific note that the veteran's medications 
for atrial fibrillation were changed in April 2007 "to help 
with anxiety and rate control."  The corresponding April 
2007 VA treatment note is associated with the claims files.  
This appears to support the veteran's contentions insofar as 
his service-connected atrial fibrillation, or at least 
treatment for atrial fibrillation, may impact the severity of 
his generalized anxiety disorder.

Accordingly, the case is REMANDED for the following action:

1.  Request the veteran to identify the 
name and address of all providers of 
medical treatment for his atrial 
fibrillation, and his generalized anxiety 
disorder and depression, for the period 
from April 2008 forward.  After any 
required releases for medical information 
are requested and obtained from the 
veteran, an attempt should be made to 
obtain any records so identified that have 
not been previously obtained and associated 
with the claims files.

2.  When the above action has been 
completed, the veteran should be scheduled 
for a VA psychiatric examination for the 
purpose of determining whether it is at 
least as likely as not (whether there is a 
50 percent or greater probability) that the 
veteran's current generalized anxiety 
disorder and/or depression began during 
service or is related to some incident of 
service.  

The RO should send the claims files to the 
examiner for review, and the clinician 
should indicate that the claims files were 
reviewed, to include several service medical 
records reflecting treatment for atrial 
fibrillation, and an impression of anxiety 
of unknown etiology on October 7, 1978.
 
For the veteran's generalized anxiety 
disorder and/or depression, the examiner 
should describe the nature of the veteran's 
present disability and opine whether it is 
at least as likely as not (whether there is 
a 50 percent or greater probability) that 
any such condition began during service, is 
related to any incident of service, or is 
caused or aggravated (chronic worsening of 
underlying condition versus temporary 
flare-up of symptoms) by his service-
connected atrial fibrillation.  

In making any such finding, the clinician 
should acknowledge a February 2008 VA 
examination report and an April 2007 VA 
treatment record, both indicating that the 
veteran's medications for atrial 
fibrillation were to be changed to a 
betablocker medication in light of the 
veteran's anxiety, "to help with anxiety 
and rate control," and would further need 
to be changed if symptoms continued under 
the betablocker medication.

The examiner is requested to provide a 
complete rationale for his or her opinion, 
as a matter of medical probability, based 
on his or her clinical experience, medical 
expertise, and established medical 
principles.  

3.  The RO should adjudicate the matter of 
entitlement to service connection for a 
generalized anxiety disorder, as secondary 
to service-connected atrial fibrillation.  
All required actions with respect to VCAA 
notice, adjudication, development, and due 
process should be accomplished with 
respect to this issue.

4.  If any benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should also 
readjudicate the issue of entitlement to 
service connection for a psychiatric 
disability on a direct incurrence basis.  
If the benefit sought is still not granted, 
issue a Supplemental Statement of the Case 
(SSOC), which must contain notice of all 
relevant action taken on the claim, to 
include a summary of all of the evidence 
added to the record since the most recently 
issued Statement of the Case or SSOC for 
each issue.  A reasonable period of time 
for a response should be afforded.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



